UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

re er ee ee ee ve ee x
UNITED STATES OF AMERICA,
Plaintiff, MEMORANDUM
id eo, UTf
-against- +8-€r-204 (KMBK)
JADAIR NEWKIRE,
Defendant.

 

~~ wes nennn nnn nnn nn ean ene X

TO: Kenneth M. Karas, United States District Judge:

Please find attached a transcript of the September 10, 2019 plea allocution over which I
presided, setting forth my Report and Recommendation to you. Please let me know if I can be of
further assistance.

Dated: October 18, 2019
White Plains, New York

Respectfully Submitted,

CO Metate tty CC. fF" Cay (Page

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
